Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7  are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Kister (pat# 7,345,492).
As to claim 1, Kister discloses  an electrical connection device for use in measuring electrical characteristics of an inspection object (12) as shown in figure 1, comprising: a plurality of probes (16a,16b,16c) in which distal end portions (26A)  contact the inspection object during measurement; and a space transformer (44) including a plurality of connection wirings (conductors connected between bottom nodes/first terminals and top nodes/second  terminals on the first main surface/bottom surface and second main surface/top surface of the transformer (44)), in each of which a first terminal (electrical nodes disposed on the first main surface of the space transformer (44)) electrically connected to any of proximal end portions (18A,18B,18C) of the plurality of probes (16A,16B,16C) is arranged on a first main surface, and a second terminal (electrical nodes disposed on the second main  surface of the space transformer (44)) connected to each of the first terminals   is exposed to a second main surface, 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the short-circuit wiring pattern (46A)  connects a plurality of the adjacent same-potential probes (16A,16B,16C) to each other.
As to claim 3, wherein there are a plurality of the connection wirings which electrically connect to the single short-circuit wiring pattern (46A).
As to claim 4, wherein an interval between the second terminals is wider than an interval between the first terminals as shown in figure 1.
As  to claim 5, Kister also discloses   an electrode substrate (52)  having a plurality of electrode pads (electrical nodes disposed on the bottom surface of the substrate (52)) arranged thereon, the electrode pads being individually and electrically connected to a plurality of the second terminals (electrical nodes disposed on the top surface of the space transformer (44)).
As to claim 6, wherein the proximal end portions (18A,18B,18C) of the probes (16A,16B,16C) and the electrode pads are electrically connected by portions of the connection wirings, the portions extending from the second main surface.
As to claim 7, it appears that the connection wirings are conductive wires having flexibility.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over  Kister (pat# 7,345,492) in view of Itou et al (Pat# 8,378,704).

As to claim 8,  Kister discloses an electrical connection device for use in measuring electrical characteristics of an inspection object (12) as mentioned in claim 1. Kister does not disclose  the space transformer has a configuration in which a resin layer is disposed on a support substrate, and positions of the connection wirings are fixed on the second main surface by the resin layer.
Itou et al teach that it would have been well known in the art to provide  the space transformer(1) as shown in figure 2  having a configuration in which a resin layer (103) disposed on a support substrate (101).
It would have been obvious for one of ordinary skill in the art to provide the space transformer of Kister with a resin layer disposed on a support substrate as taught by Itou et al for the purpose of  bonding  connection wirings in place  firmly and properly so that the wirings are properly aligned with the probes during the test performance. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lum et al (pat# 5,534,784) disclose method for probing a semiconductor wafer.
Beaman et al (Pat# 5,635,846)  disclose test probe having elongated conductor embedded in am elastomeric material which is mounted on a space transformer.
Choi et al (PG-Pub#2014/0176171) disclose pre space transformer, transformer manufactured using the pre space transformer, and semiconductor device inspecting apparatus including the space transformer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH P NGUYEN/Primary Examiner, Art Unit 2867